Citation Nr: 1615712	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than December 24, 2009, for the grant of service connection for ischemic heart disease.

2.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran had active service from February 1968 to September 1969.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The claim of entitlement to an initial rating in excess of 30 percent for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No evidence prior to December 24, 2009, may be construed as a formal or informal claim of entitlement to service connection for heart disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 24, 2009, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2015); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the November 2010 rating decision granted service connection for ischemic heart disease, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that a January 2010 VCAA letter set forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

In a November 2010 rating decision, the RO granted service connection for ischemic heart disease, effective January 7, 2010.  The May 2011 statement of the case assigned an effective date of December 24, 2009, for the grant of service connection for ischemic heart disease.

The Veteran's service connection claim for ischemic heart disease was received by VA on December 24, 2009, by telephone.  The Board must consider whether any evidence of record prior to December 24, 2009, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for ischemic heart disease.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for ischemic heart disease, no document (or telephone contact) submitted prior to December 24, 2009, indicates an intent to pursue a claim of entitlement to service connection for any heart disability.

Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization, and evidence from a private physician or layman, will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's December 24, 2009 claim for ischemic heart disease was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, even though a VA record (December 21, 2009 letter) discussed the fact that the Veteran had heart disease, that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for ischemic heart disease, was of record earlier than December 24, 2009.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board emphasizes that a claim must identify the benefit sought.  The mere reference in medical treatment records to that disability is not a claim.  In fact, the Board notes that the December 21, 2009 VA letter specifically stated that the Veteran would have to file a claim as the letter itself did not initiate a claim for VA benefits.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim). 

In the same manner, private medical records dated in June 1996, and submitted by the Veteran in February 2010, clearly indicate that the Veteran had heart disability years prior to December 24, 2009.  The Board observes, however, that 38 C.F.R. § 3.157 (b)(2) specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes. As such, private records can not be used to establish an effective date earlier than December 24, 2009 in this case.

In sum, the evidence of record provides no basis for an award of service connection for ischemic heart disease prior to December 24, 2009.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis, effective August 31, 2010.

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  These rules do not apply in the Veteran's case as he has already been assigned an effective date prior to the date of the liberalizing law at issue.

The Veteran in this case served in Vietnam and has a diagnosis of ischemic heart disease.  As such, the Veteran is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to December 24, 2009, for the award of service connection for ischemic heart disease.  

38 C.F.R. § 3.816(c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here, ischemic heart disease) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose (here, 1996).  The Veteran did not file a claim for ischemic heart disease prior to December 24, 2009.  This provision will thereby not allow for an earlier effective date in this case.

In sum, an effective date earlier than December 24, 2009, for the grant of service connection for ischemic heart disease is not warranted.


ORDER

An effective date earlier than December 24, 2009, for the grant of service connection for ischemic heart disease is denied.


REMAND

As for the issue of entitlement to an initial rating in excess of 30 percent for ischemic heart disease, the Board finds that as the Veteran last underwent a VA heart disease examination in May 2011, more current clinical findings as to the Veteran's heart disease would be useful in adjudicating the appeal as that examination is not sufficiently contemporaneous to decide the appeal.  The Board notes that in the Veteran's representative's March 2016 informal hearing presentation a similar request was made as it was generally asserted that the Veteran's condition had worsened since the May 2011 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since October 17, 2014.

2.  Schedule the Veteran for a VA examination to determine the current severity of service-connected ischemic heart disease.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


